IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE             FILED
                      OCTOBER SESSION, 1997          May 18, 1998

                                               Cecil Crowson, Jr.
                                                Appellate C ourt Clerk
BRENT A. BLYE,            )    C.C.A. NO. 03C01-9612-CR-00469
                          )
      Appe llant,         )
                          )
                          )    JOHNSON COUNTY
VS.                       )
                          )    HON. LYNN W. BROWN
STATE OF TENNESSEE,       )    JUDGE
                          )
      Appellee.           )    (Direct Ap peal)




FOR THE APPELLANT:             FOR THE APPELLEE:

BRENT A. BLYE                  JOHN KNOX WALKUP
Pro Se                         Attorney General and Reporter
149508 NECC POB 5000
Mountain City, TN 37683        SANDY R. COPOUS
                               Assistant Attorney General
                               450 James Robertson Parkway
                               Nashville, TN 37243-0493

                               DAVID CROCKETT
                               District Attorney General
                               Route 19, Box 99
                               Johnson City, TN 37601




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                              OPINION
               Appellant Brent Blye was convicted by a jury on May 1, 1995 in the Sullivan

       Coun ty Criminal Court for possession of over .5 grams of cocaine with the intent

       to sell and for evading arrest.         As a Range I standard offender, Appellant

       received the following concurrent sentences:1                (1) On the conviction for

       possession with intent to sell, the trial court sentenced Appellant to ten ye ars

       incarceration with the Tennessee Depa rtmen t of Co rrection , order ed him to pay

       $26.50 to the Criminal Injuries Compensation Fund, and fined him $50,000.00.

       (2) On the evading arrest conviction, the co urt ordered A ppellant to serve eleven

       months and twenty-nine days jailtime, directed him to pay $26.50 to the Criminal

       Injuries Com pens ation F und, a nd fine d him $2,500 .00. On September 10, 1996,

       Appellant filed an application for writ of habeas corpus and moved to proceed in

       forma paup eris. In his application, Appellant alleged that he was being illegally

       restrained under a void conviction in which the und erlying indic tment fa iled to

       sufficie ntly state a mens rea.        On October 28, 1996, the trial court denied

       Appella nt's petition on the grou nd that the application failed to state a claim fo r

       which habeas corpus relief could be granted. Appellant presents the following

       issue for our consideration in this dire ct app eal: wh ether th e trial co urt erre d in

       dismissing Appe llant's p etition fo r writ of hab eas c orpus prior to th e State 's filing

       a response and without conducting an evidentiary hearing.

               After a review of the record, we affirm the judgm ent of the trial court

       pursuant to Court of Criminal Appeals Rule 20.

               W e conclude that the trial court properly denied Appellant's application

       prior to the filing of any response by the State. Tenn. Code Ann. § 29-21-109


   1
     The trial court ordered these sentences to run consecutively to a previously imposed
sentence resulting from a parole violation.

                                                     -2 -
provides, "If, from the showing of the p etitione r, the pla intiff wou ld not be entitled

to any relief, the writ may be refused, the reasons for such refusal being briefly

endorsed upon th e petition, o r appen ded the reto." This Court has held that the

trial court may summarily dismiss a petition for writ of habeas corpus under the

authority of Tenn. Code Ann. § 29-21-109 where the petition fails to state a

cogniza ble claim . Passa rella v. State , 891 S.W.2d 619, 627 (Tenn. Crim. App.

1994). See also W illiam Jon es v. State , C.C.A. No. 01C01-9308-CR-00272,

Davidson C ounty (Ten n. Crim. App ., Nashville, July 14, 1995 ).

        Similarly, we find no merit in Appellant's complain t that the trial court

impro perly denied his application for writ of habeas corpus without conducting an

evidentiary hearing. "A full evidentiary hearing is not required for every petition

for habea s corpu s." We atherly v. Sta te, 704 S.W.2d 730, 732 (Tenn. Crim. App.

1985). An evid entiary hearin g is not warranted unless the petition er alleges facts

adeq uately demonstrating the void char acter of the procee dings w hich led to his

confinem ent. Id. (citing Russ ell v. Sta te ex re l Willis , 437 S.W.2d 529 (Tenn.

1969)).

        The Tennessee Supreme Court's decision in State v. Hill governs the

resolution of this question. 954 S.W.2d 725 (Tenn. 1997). The Hill court h eld

that:

             [F]or offens es wh ich ne ither ex press ly requ ire nor p lainly
             dispense with the requirem ent for a culpable mental state, an
             indictment which fails to allege such mental state will be
             sufficient to support prosecution and conviction for that
             offense so long as (1) th e lang uage of the in dictm ent is
             sufficient to mee t the cons titutional requ iremen ts of notice to
             the accused of the charge against which the accused must
             defend, adequate basis for entry of a proper judgment, and
             protection from double jeopardy; (2) the form of the indictment
             meets the requ iremen ts of Tenn . Code Ann. § 40-13-202; and
             (3) the me ntal state can be logically inferred from the conduct
             alleged.
Id. at 726-27.

                                           -3 -
      The indictment in the instant case is sufficient under this analysis.

Accord ingly, we affirm the trial court's judgment pursuant to Court of Criminal

Appeals Rule 20.



                               ____________________________________
                               JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
GARY R. WADE, JUDGE


___________________________________
DAVID H. WELLES, JUDGE




                                      -4 -